          Case 1:15-cr-00187-SM Document 79 Filed 10/27/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW HAMPSHIRE


United States of America

     v.                                         Case No. 15-cr-187-1-SM
                                                Opinion No. 2020 DNH 187
Eric Treantos


                                     ORDER


     Defendant’s motion for “compassionate release” from

incarceration under the First Step Act, 18 U.S.C. §

3582(a)(1)(A), given the COVID-19 pandemic, is properly before

the court as defendant has exhausted available administrative

remedies.     Doc. No. 73.



     The burden is on defendant to show that he is entitled to

relief, that is 1) that extraordinary and compelling reasons

warrant a reduction in his sentence, and 2) such a reduction

would be consistent with the sentencing factors set out in 18

U.S.C. § 3553(e) as well as Sentencing Commission Policies

(though that is not strictly required under the First Step Act).



     Here, the government concedes that defendant’s medical

conditions place him in a high-risk category should he contract

COVID-19, and that defendant has met his burden to show



                                       1
       Case 1:15-cr-00187-SM Document 79 Filed 10/27/20 Page 2 of 3



“extraordinary and compelling” reasons warranting sentence

reduction.   But, says the government, the sentencing factors

weigh heavily against defendant’s early release, particularly

the danger defendant poses to the community.        See 18 U.S.C. §

3142(g); USSG § 1B1.13(2).



     The risk management procedures at FCI Danbury, where

defendant is incarcerated, have been both extensive and,

recently, largely successful in controlling the spread of the

virus, and there is currently no active outbreak.         The current

risk of contracting the virus is low.       And, defendant’s history

strongly militates against release.



     Defendant was convicted of distribution of child

pornography and possession of child pornography and sentenced to

210 months of confinement.     He has served only a small portion

of that sentence and he has not met his burden to show that he

no longer poses a danger to the safety of the community.

Defendant’s likelihood of recidivism is high, his offense

conduct included inducing minors to engage in sexual activity to

record them, which conduct poses a genuine threat to children in

the community.   In addition, defendant’s early release would,

under these circumstances, be inconsistent with the sentencing

goals of promoting respect for the law, imposing a just


                                    2
        Case 1:15-cr-00187-SM Document 79 Filed 10/27/20 Page 3 of 3



punishment, protecting the public, and providing for both

general and specific deterrence.         18 U.S.C. § 3553(a).



                                Conclusion

      Given the current low risk of community spread of the virus

in the facility, the danger to public safety defendant would

pose if released, and the sentencing factors militating against

defendant’s early release, the motion for compassionate release

under the First Step Act is hereby denied.



      SO ORDERED.

                                          ____________________________
                                          Steven J. McAuliffe
                                          United States District Judge

October 27, 2020

cc:   Debra M. Walsh, AUSA
      Charles J. Keefe, Esq.
      U.S. Probation
      U.S. Marshal




                                     3
